Case 6:19-cv-00527-JCB Document 160 Filed 03/17/21 Page 1 of 6 PageID #: 2016




                                  No. 6:19-cv-00527

                               John DeYoung et al.,
                                     Plaintiffs,
                                         v.
                            Dillon Logistics, Inc. et al.,
                                    Defendants.


                                       ORDER

               The court now turns to the final pending summary judg-
           ment motion in this case, filed by the Dillon defendants. Doc.
           100. This motion overlaps significantly with defendant
           Hines’s motion to exclude expert testimony (Doc. 104),
           Hines’s motion for summary judgment (Doc. 102), and Dil-
           lon’s motion in limine. Doc. 139.
              Dillon argues that plaintiffs have produced no evidence to
           make out the essential elements of gross negligence. See Doc.
           100 at 2. There are two elements to a gross negligence claim:
                  •   Viewed objectively from the actor’s standpoint, the
                      act or omission complained of must involve an ex-
                      treme degree of risk, considering the probability
                      and magnitude of the potential harm to others; and
                  •   The actor must have actual, subjective awareness of
                      the risk involved, but nevertheless proceed[s] in
                      conscious indifference to the rights, safety, or wel-
                      fare of others.
           Lee Lewis Constr., Inc. v. Harrison, 70 S.W.3d 778, 785 (Tex.
           2001) (citing Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 23 (Tex.
           1994)). Under the first element an extreme risk is “not a re-
           mote possibility of injury or even a high probability of minor
           harm, but rather the likelihood of serious injury to the plain-
           tiff.” Mobil Oil Corp. v. Ellender, 968 S.W.2d 917, 921 (Tex.1998)
Case 6:19-cv-00527-JCB Document 160 Filed 03/17/21 Page 2 of 6 PageID #: 2017




           (citations omitted). Under the subjective element, “actual
           awareness means the defendant knew about the peril, but its
           acts or omissions demonstrated that it did not care.” Id. Cir-
           cumstantial evidence may suffice to prove either element. Id.
               The Dillon motion for summary judgment contained sev-
           eral arguments that plaintiffs failed to produce evidence that
           survives summary judgment with respect to the claims as-
           serted against Hines. See Doc. 100 at 4. The court reached the
           opposite conclusion and held that “plaintiffs have created a
           genuine issue of material fact concerning both required [gross
           negligence] elements.” Doc. 155 at 10. In reaching that conclu-
           sion, the court overruled Hines’s evidentiary objections,
           many of which were asserted by Dillon as well. See id. 3-8.
               The court denies all of Dillon’s evidentiary objections for
           reasons laid out in previous court orders. See id.; Doc. 130
           (denying defendants’ motion to exclude expert testimony).
           Dillon reasserts an inaccurate depiction of plaintiffs’ expert
           report by writing that “Plaintiffs’ very own experts admit that
           they could not say with reasonable probability that he was us-
           ing his cell phone in any way within the two-minute period
           before Defendant Hines applied his brakes to avoid a colli-
           sion.” Doc. 120 at 3. The court, upon examining the record in
           a separate order, concluded that the defendants were “mis-
           represenst[ing]” the record and “appear[ed] to misunder-
           stand the difference between direct and circumstantial evi-
           dence.” Doc. 130 at 1. The court’s order clarified that, in con-
           text, plaintiffs’ expert testimony was not uncertain in any ma-
           terial way. See id. at 1-3.
               Elsewhere, Dillon argues that plaintiffs have provided no
           evidence going towards the subjective prong or plaintiffs’
           claims premised on Dillon’s “negligent hiring, retaining, su-
           pervision, and retention of Defendant Hines.” Doc. 100 at 5.
           Dillon has provided very little case law for either argument.
              The defendants’ assertions are belied by the record before
           the court. Plaintiffs’ gross negligence claims rely on two


                                        -2-
Case 6:19-cv-00527-JCB Document 160 Filed 03/17/21 Page 3 of 6 PageID #: 2018




           expert reports, phone records, an accident reconstruction, and
           evidence of training Hines received as an employee of his
           codefendants.
                In discovery, defendant Dillon produced a screenshot of
           its electronic Omnitracs system, which shows the “Hard Brak-
           ing Incident Details” recorded from the Dillon truck Hines
           was driving at the time of the accident. Doc. 105-1. According
           to the deposition of a Dillon representative, this report is trig-
           gered by a “sudden deceleration.” Doc. 105-2. In this case,
           Hines pressing on the brakes. See id.
               Plaintiffs argue that disputed cellphone records, when
           combined with the expert testimony of accident reconstruc-
           tionist Irwin, show that Hines made two outgoing calls
           around the time of the accident. See Doc. 105-3; 105-4 at 15.
           The same expert testimony purports to show that there were
           approximately 19 seconds between when Hines would have
           first been able to see the line of stopped or stopping cars on I-
           20 and the time of the crash itself. Doc. 105-5 at 53:18-53:25.
           Irwin reached the conclusion that Hines did not start braking
           or evasive steering until two seconds before the wreck. Id. at
           58:22-59:11.
               Irwin also indicates that scientific analysis can establish a
           four-minute window in which the crash occurred as com-
           pared to the phone logs. Id. at 22:05-23:10. He also indicates
           that the crash could have occurred when one call from Hines’s
           phone was ending or when Hines was making two outgoing
           calls. See 105-4 at 16, n.16; 16-17, n.17.
               The plaintiffs also rely on a comparison of Hines’s phone
           records and his electronic driving logs. One of plaintiffs’ ex-
           hibits indicates that in the one hour and 57 minutes before the
           accident, Hines received 29 text messages, sent 24 messages,
           and engaged in four phone conversations—two of which
           were purportedly over 25 minutes long. Doc. 105-6 at 16.
              Importantly for the instant motion, portions of the expert
           reports also show prior phone use while driving on dates


                                         -3-
Case 6:19-cv-00527-JCB Document 160 Filed 03/17/21 Page 4 of 6 PageID #: 2019




           before the accident. See id. at 12. Plaintiffs assert that the logs
           and records show “unequivocally” that Hines was texting
           “back and forth” with his superior, Brian Hogg, while driv-
           ing. Doc. 107 at 3 (citation omitted). The evidence of texting
           between Hines and Hogg allegedly includes texting on the
           night of the accident. See id. (citation omitted).
               At his deposition, Hogg testified that he was responsible
           for the hiring and firing of truck drivers. Doc. 107-2 at 8:10-16.
           He also testified that he was responsible for enforcing state,
           federal, and corporate rules. Id. at 6:1-6. This included the rule
           that “[d]rivers who are seen or discovered to be operating
           hand-held portable communication devices by Dillon Logis-
           tics . . . will be subject to disciplinary action.” Id. at 33:4-14.
           Importantly, Hogg also described the “Omnitracs” system
           that allowed him to know when his drivers were on the road.
           See id. at 8:17-9:11. He agreed that texting and driving by one
           of his drivers would be “reckless” and “careless” conduct. Id.
           at 36:4-11. Later, Hogg said that such phone usage would
           amount to “an extreme degree of risk.” Id. at 40:24-41:1.
               Hogg nonetheless indicated that he did not know that
           Hines was texting and driving. See id. at 43:17-25. In the same
           portion of Hogg’s testimony, however, he said that he had not
           been texting Hines on the night of the accident—a represen-
           tation belied by the phone records. See id.
              With respect to Mr. Hogg, Dillon does not contest that
           Hogg had a history of texting Hines or that Hogg is a vice
           principal of Dillon. See Doc. 120 at 4. Dillon instead repack-
           ages its evidentiary arguments with respect to Hines for
           Hogg. Dillon suggests that the evidence of texting is irrelevant
           because the record does not show that Hogg was texting
           Hines at the moment of the accident. See id. (“Plaintiffs are un-
           able to put forth any reliable evidence that Mr. Hogg was
           communicating with Defendant Hines near the time of the ac-
           cident.”).




                                          -4-
Case 6:19-cv-00527-JCB Document 160 Filed 03/17/21 Page 5 of 6 PageID #: 2020




               Here, Dillon misunderstands plaintiffs’ claims. No such
           timing requirement exists to maintain plaintiffs’ claim of
           gross negligence against Dillon. As the court has ruled in a
           separate order, using a cellphone while operating a commer-
           cial motor vehicle involves an objectively extreme degree of
           risk. See Doc. 155 at 10 (relying on Braun v. Clean Harbors Env’t.
           Servs., Inc., 1:14-CV-524, 2016 WL 7551118, at *4 (E.D. Tex. Jan.
           25, 2016)). A supervisor actively texting an on-duty driver en-
           tails an extreme risk that is “not a remote possibility of injury
           or even a high probability of minor harm, but rather the like-
           lihood of serious injury to the plaintiff.” 1 Ellender, 968 S.W.2d
           at 921. As with the claims against Hines, the plaintiffs have
           produced evidence creating a genuine issue of material fact
           with respect to the objective prong.
               Further, the evidence provided by the plaintiffs, viewed in
           the light most favorable to the nonmoving party, raises a
           question for the jury of whether Hogg was subjectively aware
           of the extreme risks his actions entailed. Hogg was, after all,
           the individual charged with enforcing the rules he himself
           was allegedly breaking. See Doc. 107-2 at 36:4-11 (agreeing
           that texting while driving a truck amounts to “reckless” and
           “careless” conduct). While Hogg claims that he lacked any
           awareness that he was texting Hines while the latter was driv-
           ing, that portion of his testimony is unreliable at best. See id.
           at 43:17-22 (erroneously claiming that he was not texting
           Hines on the night of the accident). This inconsistency, com-
           bined with Hogg’s ability to know where his drivers are and
           when they are on the road, creates a triable issue for the jury
           that will, in part, turn on Hogg’s testimony. See id. at 43:13-25
           (testifying that he looked at the Omnitracs system when he
           texted Hines on the day of the wreck).


               1 The objective risk inherent to texting an on-duty driver is made man-
           ifest by the record, which includes government regulations, expert testi-
           mony, and the testimony of numerous corporate officials. See Doc. 107 at
           7-8 (collecting record citations).


                                              -5-
Case 6:19-cv-00527-JCB Document 160 Filed 03/17/21 Page 6 of 6 PageID #: 2021




                                   Conclusion
              The court holds that plaintiffs have provided enough evi-
           dence on both the objective and subjective gross negligence
           prongs to survive summary judgment. Accordingly, defend-
           ants’ motion (Doc. 100) is denied.
                               So ordered by the court on March 17, 2021.



                                            J. C AMPBELL B ARK ER
                                          United States District Judge




                                       -6-
